Title: To John Adams from William MacCreery, 9 August 1778
From: MacCreery, William
To: Adams, John


     
      Dear Sir
      Nantes 89th. August 1778
     
     I this day received the Letter which you did me the Honor to Write me under the 31st. Ultimo. Your other Letter to me was still longer on the way —which I mention to shew you that from some cause of which you may be ignorant, they do not come in the regular course of the Post.
     I return you compliments of congratulation on the late Naval affair between the French and English Fleets—in my expectations of which, I have been much disapointed. It seems as yet quite mysterious to me—but expect soon to know more clearly how too such Fleets met and parted without having done each other more injury. Certainly Kepple must have been affraid to risk a general Battle, in which a defeat must have proved fatal to his Nation.
     We have Accounts here of Byrons Fleet having been dispersed by a Gale of Wind and four of his Capital Ships put back. If this be true, and it gains Credit here—The Count DeStaing need fear nothing, and we may Shortly have a Clear Coast at home.
     I entirely coincide with you in opinion respecting visits and Letters of Compliment from the Commissioners. Certainly they must be highly to blame If they were to occupy their time in such a manner. No Man can reasonably expect any advice or intelligence from them, except what may concern the whole—for Instance—shou’d they hear of any particular Naval Armament going from England, and where they were boun’d—it wou’d be well enough to inform our Merchants in the different Ports, that they might regulate the Sailing of their Vessels accordingly. This I have no doubt they woud readily do. But by the by—I find there are many very willing to find fault—who perhaps cou’d not mend Matters.
     What I intended saying to you, is chiefly concerning a matter which affects—or at least will hereafter much affect, the Trade of America to this place. I mean to France. It is respecting our Sea-men wherein almost every Vessel meets with nearly the same trouble and difficulty. And I hardly know a Captain that does not go away disgusted, and cursing the place. There are in almost every Port a set of Petifoging fellows who urge Sea-men to go to Law for their Wages—and no Articles, however signed or executed in America, are binding here. The Vessel is allways cast because supposed to be the ablest to pay and the wages being large in America from the present scarcity of Men, and value of the Paper Currency, it comes exceedingly heavey to pay it here at the Par of Exchange. Besides, we are allways obliged in such case, to Ship other Hands in their Room, which comes so heavey—that few Voyages can bear it. I speak feelingly on this Subject, for it has caused me much trouble and expence. I know not how to remedy this Evil—unless our Agent, or Consul at each Port was vested with a Power to decide in such matters, without having recource to the civil Power of this Country— where, being commonly ignorant of the Language and Laws, we are allway obliged to confide in People, who scarce understand what justice means. The French themselves ought to be very carefull to make matters easy to us here if they value our Trade. For although it be the Love of Gain which generaly induce one People to Trade with another—if they do not find as much liberty and ease in pursuing it at one place, as at another—they will ever prefer the least troublesome and less expensive—perhaps it may be only necessity which oblige some People at present to labour under such difficulties. There is also other grievances—amongst them the Tide waiters here, who are some times insufferable.
     They insult People at pleasure, and are themselves the sole Arbiters of all disputes. In a late Frecas between them and some of our People, wherein the latter were exceedinly Maltreated, complaint was made to the Kings Procureur who lamented much that it did not come under his cognizance—as he wish’d much to Chastize, if not annihilate a band of miscreants, who are become a pest to Trade and society.
     I assure you, Sir, That it is my opinion, and I give it to you freely that if our Trade here meets with so much embarrassment—all the Parchment in France will not hold it. It wou’d be much better for us to pay even high Port charges, and meet none of these difficulties—than to have them and pay none.
     About 10 or 12 Merchant Ships under Convoy of the Providence and Boston and a 32 Gun French Frigate, Sail’d Yesterday Morning at 3 oClock from the Mouth of this River—both our Frigates are well Man’d.
     As my Vessels are now gone, I purpose returning in a few days to Bordeaux.
     A Ship from Boston is arrived here. She left it the 8th. July— but brings no News of any Sort—not even a Letter nor Newspaper for any American Whatever. Indeed French Vessels rarely do—and some People dont scruple saying that they are fond of suppressing Letters.
     A Letter dated in Mary Land the 18 May, forwarded to me ’tother day from Bordeaux—informs me that Pensylvania had, in her Act made to Pardon certain Offenders, excepted Jo: Galloway, S. Shoemaker, the Allens, Parson Duché and several others. Mary Land had not excepted any by name, but it was expected that the Tories wou’d be pretty severely handled. I am with the greatest Respect Dear Sir Your very Obedient Servt.
     
      Will M.Creery
     
     
      P.S.I have got a number of Contl. Loan office Certificates on which a Years Interest is due. Pray is the Interest on them Payable in France?
     
    